        Case 4:19-cr-00119-CVE Document 29 Filed in USDC ND/OK on 01/13/20 Page 1 of 2

                               UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF OKLAHOMA


United States of America
                                            Plaintiff(s)

vs.                                                                        Case Number: 19-CR-119CVE

 Johnathon Yates Boyd, III
                                        Defendant(s)


                                                           Appearance


To the Clerk of this court and all parties of record:

I am admitted or otherwise authorized to practice in this court, and I appear in this case for:
   Johnathon Yates Boyd, III




January 13, 2020                                               s/M. Shane Henry
Date                                                           Signature

Type of Appointment:    ✔ Retained             CJA             M. Shane Henry
                                                               Print Name

              FPD          Pro Bono            Pro Se          Henry & Dow
                                                               Firm Name

                                                               1616 South Main Street
                                                               Mailing Address

21520                                                          Tulsa                                OK          74119
Oklahoma State Bar Number (If Applicable)                      City                                  State      Zip Code

shane@henrydowlaw.com                                          (918) 933-4333                     (918) 512-4461
e-mail address                                                 Phone Number                       Fax Number




 Appearance                                                    1                                             AO-458-Modified (10/09)
      Case 4:19-cr-00119-CVE Document 29 Filed in USDC ND/OK on 01/13/20 Page 2 of 2


                                          Certificate of Service

I hereby certify that on ________________
                         01/13/2020        (Date), I electronically transmitted the foregoing document to the
Clerk of Court using the ECF System for filing and transmittal of a Notice of Electronic Filing to the
following ECF registrants (names only are sufficient):
 Richard Michael Cella, Esq.
 Melody Noble Nelson
 Reagan Vincent Reininger, Esq.
 Michon Lynn Hughes, Esq.
 Samuel J. Louis, Esq.




I hereby certify that 01/13/2020           (Date),   I served the same document by:

  U.S. Postal Service                                         In Person Delivery

  Courier Service                                         ✔ E-Mail

on the following, who are not registered participants of the ECF system:

Name(s) and
Address(es):
  Johnathon Yates Boyd, III




                                                         s/M. Shane Henry
                                                          Signature


Appearance                                                2                                       AO-458 Modified (10/09)
